           Case 1:16-cv-01362-VSB Document 106 Filed 11/14/18 Page 1 of 2
                                 The Law Office of Jack Fitzgerald, PC
    Hillcrest Professional Building | 3636 Fourth Avenue, Suite 202 | San Diego, California 92103
                             Phone: (619) 692-3840 | Fax: (619) 362-9555
                                      www.jackfitzgeraldlaw.com


November 13, 2018

The Honorable Vernon S. Broderick, U.S.D.J.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

Re:      Application for Extension of Time to Complete Discovery
         Elodie Passelaigue v. Getty Images (US), Inc., et al., 1:16-cv-01362-VSB

Dear Judge Broderick:

We represent Plaintiff Elodie Passelaigue in the above-referenced matter. We submit this letter
pursuant to Rule 4(G) of Your Honor’s Individual Practices, and Local Rule 7.1(d), to request an
extension of time by which the parties have to complete discovery.

The Court ordered that discovery is to be completed no later than fourth months following its Order
on the parties’ motions to compel. Dkt. No. 72. 1 The hearing on the parties’ motions to compel
was held on September 7, 2018, and the Court rules from the bench. Thus, discovery is presently
scheduled to close on January 7th, 2018. 2 For the reasons set forth below, Plaintiff requests a two-
month extension, until March 7, 2018, for the parties to complete discovery.

Max Miller, Linda Hilfiker, and Lauren Benward were all identified by Defendants as trial
witnesses having knowledge of relevant facts in their Rule 26(a) initial disclosures, and each
witness submitted a declaration in this case. See Dkt. No. 100 at pp. 13-20 (ECF header). On
October 29, 2018, Plaintiff served document subpoenas on Miller, Hilfiker, and Benward and
requested available dates for their depositions. The declarants have served objections, but have yet
not produced any documents.

Defendants—who have not even committed to producing Benward, claiming her testimony is
“unnecessary” because she supposedly lacks relevant knowledge, see Exhibits 1-2—have stated
that all three witnesses are not available until, at the earliest, January 7, 2019: the discovery cut-
off date. See Exhibit 3 at 3.

As a result, Plaintiff requested Defendants “stipulate to a two-month extension of the discovery
cut-off,” and advised by today whether they would do so. Ex. 2 at 1-2. As of the time of this filing,
Defendants have not responded.



1
    Although the stipulation requested 6 months, the Court granted 4 months in the docket text.
2
  The Court issued its rulings on September 7, following oral argument. The minute order,
however, was issued via ECF on September 10. Although that creates some ambiguity, in the
abundance of caution, Plaintiff has assumed the cut-off date is January 7, rather than January 10.


                            Jack Fitzgerald | jack@jackfitzgeraldlaw.com
         Case 1:16-cv-01362-VSB Document 106 Filed 11/14/18 Page 2 of 2
2|Page


In light of the unavailability of Defendants’ three key trial witnesses until the exact week discovery
closes, Plaintiff respectfully requests an extension of time by which the parties are to complete
discovery, to March 7, 2018.



Respectfully submitted,




Jack Fitzgerald

cc:    All counsel of record (via ECF)




                           Jack Fitzgerald | jack@jackfitzgeraldlaw.com
